Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
SOUTHERN DISTRICT OF NEW YORK

Case number (if known) _ — ; Chapter you are filing under:
___| Chapter 7
“¥| Chapter 11
“| Chapter 12

{| Chapter 13 “| Check if this an
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor / to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

econ Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

 

 

1. Your full name

Write the name that is on Rick

 

 

 

your government-issued First name First name

picture identification (for

example, your driver's Alan

license or passport). “Middle name - i Middle name - 7 — oo

Bring your picture .

: ie Davidson

identification to your — SS —— Sa — apie __
y Last name and Suffix (Sr., Jr., Il, III} Last name and Suffix (Sr., Jr., th, IH)

meeting with the trustee.

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

3. Only the last 4 digits of
your Social Security
number or federal XXX-Xx-5900
Individual Taxpayer
Identification number
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Rick Alan Davidson _

About Debtor 1:

'¥] | have not used any business name or EINs.
Business name(s)

‘EINS

50 South Pointe Drive 706
Miami Beach, FL 33139

 

Number, Street, City, State & ZIP Code

Miami-Dade

“County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Check one:

'¥] Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

{-}]  thave another reason.
Explain. (See 28 U.S.C. § 1408.)

Voluntary Petition for Individuals Filing for Bankruptcy

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

:_| [have not used any business name or EINs
Business name(s)

‘EINS

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

County

If Debtor 2's mailing address is different from yours, fill it

in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Check one:

|_| Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

|_| | have another reason.
Explain. (See 28 U.S.C. § 1408.)

page 2
Debtor 1

ferro Tell the Court About Your Bankruptcy Case

7. The chapter of the

Bankruptcy Code you are

choosing to file under

Rick Alan Davidson _

Check
(Form

Case number (if known)

 

one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
2010)). Also, go to the top of page 1 and check the appropriate box.

| Chapter 7
‘¥] Chapter 11
| Chapter 12
‘_] Chapter 13

8. How you will pay the fee ¥i

9. Have you filed for
bankruptcy within the
last 8 years?

 

 

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

10.

Do you rent your
residence?

Official Form 101

4
J

 

1 will pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition,

 

 

 

iz! No.

[| Yes.
District _ ____ When Case number _
District _ _ When | ___ Case number _ 7
District — When Case number = _ _

i¥] No

"_] Yes.
Debtor - ____ Relationship to you _ _
District When __ Case number, if known _
Debtor __ ee _ Relationship to you _
District ___ When _ Case number, if known _

L_| No. Go to line 12.

‘f] Yes. Has your landlord obtained an eviction judgment against you?

No. Go to fine 12.

Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

¥
=

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor1 Rick Alan Davidson _ : Case number (if known)

fae Report About Any Businesses You Own as a Sole Proprietor

12. Are youa sole proprietor
of any full- or part-time
business?

_ No. Go to Part 4.

Vi Yes. Name and location of business

A sole proprietorship is a

business you operate as a — _ — ;

an individual, and is nota Name of business, if any _ - -
separate legal entity such

as a corporation,

partnership, or LLC 50 South Pointe Drive 706

If you have more than one Miami, FL 33129

sole proprietorship, use a < At . SS
separate sheet and attach
it to this petition. Check the appropriate box to describe your business:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51D))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

SOOO

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B)
debtor?

[| No. | am not filing under Chapter 11.
For a definition of smal/
business debtor, see 11 IV] No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code.

| Yes. | am filing under Chapter 11 and | am a smail business debtor according to the definition in the Bankruptcy Code.

 

ucee Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own or have any vj No.
property that poses or is
alleged to pose a threat L] Yes.

of imminent and What is the hazard? ; - oe a

identifiable hazard to
public health or safety?

Or do you own an
u u If immediate attention is

property that needs a
immediate attention? needed, why is it needed? _ _ a a

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs? _ SS
Number, Street, City, State & Zip Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1

Rick Alan Davidson

ae Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will tose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Official Form 101

About Debtor 1:
You must check one:

LJ

—

LI

| received a briefing from an approved credit _|
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

1

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

1am not required to receive a briefing about
credit counseling because of:

|_| Incapacity.

| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances,

Disability.

My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Active duty.
| am currently on active military duty in a
military combat zone.

J

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and I received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the reguirernent,
attach a separate sheet explaining what efforts you made
to ahtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

‘] Incapacity.

| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

Disability.

My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

Active duty.
| am currently on active military duty in a military
combat zone.

“|

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

page 5
Debtor1 Rick Alan Davidson - Case number (if known)

Ca Answer These Questions for Reporting Purposes

16. What kind of debts do 16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
you have? individual primarily for a personal, family, or household purpose.”

'¥} No. Go to line 16b.

~_] Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

_] No. Go to line 16c.
lv] Yes. Go to line 17.

 

 

 

 

 

16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under [¥] No. | am not filing under Chapter 7. Go to line 18,
Chapter 7?
Do you estimate that CE] Yes. |am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses L] No
are paid that funds will
be available for LI Yes
distribution to unsecured
creditors?
18. How many Creditors do [| 1-49 L] 1,000-5,000 [| 25,001-50,000
you estimate that you [_} 50-99 {| 5001-10,000 [_} 50,001-100,000
owe [| 100-199 |_| 10,001-25,000 i_] More than100,000
(| 200-999
19. How much do you [_] $0 - $50,000 [¥] $1,000,001 - $10 million [| $500,000,001 - $1 billion
estimate your assets to (| $50,001 - $100,000 {| $10,000,001 - $50 million i_] $1,000,000,001 - $10 billion
be worth? {_] $100,001 - $500,000 _} $50,000,001 - $100 million (| $10,000,000,001 - $50 billion
L_] $500,001 - $1 million |] $100,000,001 - $500 million {| More than $50 billion
20. How much do you i $0 - $50,000 ly] $1,000,001 - $10 million i_| $500,000,001 - $1 billion
a your liabilities — [| $50,001 - $100,000 |] $10,000,001 - $50 million |] $1,000,000,001 - $10 billion
tones L] $100,001 - $500,000 id $50,000,001 - $100 million [_] $10,000,000,001 - $50 billion
[] $500,001 - $1 million | $100,000,001 - $500 million | More than $50 billion
Sign Below
Foryou | have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, ! am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

J understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

Is} Rick Alan Davidson | _ ee
Rick Alan Davidson Signature of Debtor 2
Signature of Debtor 1

 

Executedon May 7, 2019 ; Executed on
MM/DD/YYYY MM /DD/YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor 1

For your attorney, if you are
represented by one

If you are not represented by

an attorney, you do not need
to file this page.

Official Form 101

Rick Alan Davidson

Case number (if known)

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect.

Date May 7, 2019

/s! Catherine L. Corey, Esq. _Ma'
MM/DD/YYYY

Signature of Attorney for Debtor

 

Catherine L. Corey, Esq. 4945101
Prinled name

Norris McLaughlin, PAL a
Firm name

875 Third Avenue

8th Floor

New York, NY 10022 __
Number, Street, City, State & ZIP Code

Conlact phone Email address

212-808-0700
4945101 NY

Bar number & Slate

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Fill in this information to identify your case:

 

Debtor 1 Rick Alan Davidson |

First Name Middle Name _ Last Name -
: Debtor 2 ee _ —_ _
(Spouse if, filing) First Nama ~ Middle Name Last Name -

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

Case number ee _
(if known) __| Check if this is an

amended filing

B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest

Unsecured Claims Against You and Are Not Insiders 12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprictor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

EEZTR List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

‘Unsecured‘claim -

SS What is the nature of the claim? Note liability / $ $5,900,000.00
Jefferies LLC Ss
520 Madison Avenue As of the date you file, the claim is: Check all that apply
New York, NY 10022 C] Contingent
EI Unliquidated
iv] Disputed

_| None of the above apply

Does the creditor have a lien on your property?

Barbara Flessas _ ¥4 No
Contact | Yes. Total claim (secured and unsecured) $ _
212-707-6306 ee Value of security: -$
Contact phone : Unsecured claim $
[peel What is the nature of the claim? Support — $ $698,340.00
Donna Davidson
227 Cedar Ave. As of the date you file, the claim is: Check all that apply
Allenhurst, NJ 07711 | Gaptingent

| Unliquidated
¥\ Disputed
| None of the above apply

Does the creditor have a lien on your property?

Yo No
Contact J] Yes. Total claim (secured and unsecured) $
Value of security: =$
B104 (Official Form 104) For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 1

Soflware Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson : Case number (if known)

973-341-9619

 

Contact phone BS Unsecured claim $ -
Se What is the nature of the claim? Mortgage note —_—s $_ $1,989,000.00
People's United Bank
PO Box 820 As of the date you file, the claim is: Check all that apply
Burlington, VT 05402-0820 ral Contingent

| Unliquidated
“| Disputed
¥] None of the above apply

Does the creditor have a lien on your property?

 

 

 

 

Sarah Haley ee | No
Contact ‘Zl Yes. Total claim (secured and unsecured) $ $1,989,000.00
212-295-1045 _ Value of security: -$ $4 ,450,000.00 _
Contact phone Unsecured claim $ $539,000.00
Ped What is the nature of the claim? Taxes $ $320,000.00
Internal Revenue Service
PO Box 7346 As of the date you file, the claim is: Check all that apply
Philadelphia, PA 19101-7346 | Contingent
AI Unliquidated
| Disputed
| None of the above apply
- Does the creditor have a lien on your property?
; = iy] No
Contact | Yes. Total claim (secured and unsecured) $ _
ee — Value of security: -$
Contact phone Unsecured claim $ _ _
What is the nature of the claim? Home equity line of $ $280,000.00
credit ee ee
Suffolk Federal Credit Union
3681 Horse Block Road As of the date you file, the claim is: Check all that apply
Medford, NY 11763 _| Contingent
_| Unliquidated
| Disputed
‘| None of the above apply

Does the creditor have a lien on your property?

_| No
“Contact | Yes. Total claim (secured and unsecured) $ $280,000.00
631-924-8000 - Value of security: -$ $1,450,000.00
“Contact phone - Unsecured claim $ $280,000.00
PS] What is the nature of the claim? Taxes _ _ _ $ $80,000.00
NYS Dept of Taxation & Finance
Bankruptcy Section As of the date you file, the claim is: Check ail that apply
PO Box 5300 a
¥| Unliquidated

Albany, NY 12205-0300

— | Disputed

B 104 (Official Form 104) For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 2

Software Copyrighl (c) 1996-2019 Best Case LLC - www _bestcase com Best Case Bankruplcy
Debtor 4 Rick Alan Davidson | Case number (if known)

| None of the above apply

Does the creditor have a lien on your property?

 

 

 

 

 

 

 

 

¥] No
Contact | C| Yes. Total claim (secured and unsecured) $ _ _
ee ee Value of security: -$ ee
Contact phone Unsecured claim $ _
What is the nature of the claim? Legal fees _ _ $ $59,906.00
Nagel Rice LLP
103 Eisenhower Pkwy. As of the date you file, the claim is: Check all that apply
Roseland, NJ 07068 | | Centingent
| Unliquidated
el Disputed
i] None of the above apply
Does the creditor have a lien on your property?
BruceNagel,Esg. = JN
Contact | Yes. Total claim (secured and unsecured) $ _
973-618-0400 Value of security: -$
Contact phone - Unsecured claim $
ane What is the nature of the claim? CreditCard | $ $51,205.00
American Express
PO Box 981537 As of the date you file, the claim is: Check all that apply
El Paso, TX 79998 i] Contingent
| Unliquidated
i Disputed
'¥] None of the above apply
i Does the creditor have a lien on your property?
; _ | No
Contact —_ _] Yes. Total claim (secured and unsecured) $ _
4-800-528-2122 Value of security: -$ -
Contact phone : Unsecured claim $
Pes What is the nature of the claim? Legalfees $ $50,000.00
Robert Kraus
60 East 42nd St. As of the date you file, the claim is: Check all that apply
New York, NY 10165 a So
| Unliquidated
vi Disputed
| None of the above apply
— _ - Does the creditor have a lien on your property?
¥i No
Conlact — ij Yes. Total claim (secured and unsecured) $ _
212-869-4646 Value of security: -$
Contact phone —S=S= 7 Unsecured claim $ —
B 104 (Official Form 104) For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www besicase com : Best Case Bankruptcy
Debtor 1 Rick Alan Davidson _

BY Citibank

PO Box 9001037
Louisville, KY 40290-1037

Contact

1-800-950-5114

Contact phone

pid Bank of America

PO Box 15019
Wilmington, DE 19850-5019

Conlact

1-800-432-1006

Contact phone

PO Box 3180
Pittsburgh, PA 15230

Contact

1-888-762-2265

Contact phone

 

Bes Chase Card

PO Box 15369
Wilmington, DE 19850

Case number (if known)

What is the nature of the claim? Credit card — $ $22,208.39

As of the date you file, the claim is: Check all that apply

: Contingent

_| Unliquidated

l | Disputed

'¥| None of the above apply

Does the creditor have a lien on your property?

 

 

 

 

¥] No
“I Yes. Total claim (secured and unsecured) S$. a
Value of security: -$
Unsecured claim $ _
What is the nature of the claim? Credit card — $ $20,359.00
As of the date you file, the claim is: Check all that apply
i Contingent
[| Unliquidated
i] Dispuled
i] None of the above apply
Does the creditor have a lien on your property?
vl No
t_| Yes. Total claim (secured and unsecured) $
Value of security: -$
Unsecured claim $ _
What is the nature of the claim? Line of Credit _ $ $17,753.00

As of the date you file, the claim is: Check all that apply
| Contingent

r | Unliquidated

| Disputed

‘| None of the above apply

Does the creditor have a lien on your property?

 

iV] No
- | Yes. Total claim (secured and unsecured) S$ ee
Value of security: -$
Unsecured claim $ _
What is the nature of the claim? Credit Card _$ $15,722.00

As of the date you file, the claim is: Check all that apply
mi Contingent

_| Unliquidated
| Disputed
y| __None-ofthe above apply

Does the creditor have a lien on your property?

¥) No
Contact | Yes. Total claim (secured and unsecured) $
B 104 (Official Form 104) For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 4

Soflware Copyright (c) 1996-2019 Best Case, LLC - www besicase com

Best Case Bankruplcy
Debtor 1 Rick Alan Davidson -

1-800-935-9935

Contact phone

es NY City Taxation

NY State Dept of Taxation
& Finance
Albany, NY 12205-0300

Contact

Contact phone a

Jefferies Group LLC

520 Madison Avenue
New York, NY 10022

Barbara Flessas
Conlact

 

212-707-6306

Contact phone

 

[ZIEAEI Sian Below

Case number (if known)

Value of security:
Unsecured claim

 

 

 

What is the nature of the claim? Taxes $ $15,000.00
As of the date you file, the claim is: Check all that apply
| Contingent
| Unliquidated
| Disputed
| None of the above apply
Does the creditor have a lien on your property?
iv] No
[| Yes. Total claim (secured and unsecured) es
Value of security: -$_
Unsecured claim S$
What is the nature of the claim? Defamation claim ; $ $Unknown

 

As of the date you file, the claim is: Check all that apply
Gontingent

[| Unliquidated

lv] Disputed

(_]

None of the above apply
Does the creditor have a lien on your property?

No

i]

[| Yes. Total claim (secured and unsecured) $ ee
Value of security: -$
Unsecured claim $ _

 

Under penalty of perjury, | declare that the information provided in this form is true and correct.

X /si/Rick Alan Davidson

Rick Alan Davidson
Signature of Debtor 1

 

Date May 7, 2019 _

B 104 (Official Form 104)

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

Xx

 

Signature of Debtor 2

Date

Page 5

Best Case Bankruptcy
SM amaalem nice yircr- lcm coe Ceca Cole me Cm

Debtor 1 Rick Alan Davidson

First Name Middle Name Last Name
Debtor 2 _
(Spouse if, filing) First Name Middie Name Last Name

“United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

Case number
(if Known)

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

1 Check if this is an
amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

GEGEEE Summarize Your Assets

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/Bo.......ccescesesertencrenrsestoveeeeseanesesenenencanentesneassennnsaraninecnnterensecensnanes

1b. Copy line 62, Total personal property, from Schedule AIB. ....-...----s:csscesieescarscenetssetsssseecarnneentonerorenenerennneayanersenses

1c. Copy line 63, Total of all property on Schedule A/B..... sees ressesceses senses cesses nestenuenteneesttsnereneecnsestteseecenssaneesenenty

[EIERE summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oo ccccccccccsecceeeeseseeees

[EGER Summarize Your Income and Expenses _

4, Schedule I: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 Of SCHECUIE 1.......-.-s.e-etesenserenenteteteseseene tee tanuannensssersesen satan

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c Of SCHECUIE J... ees seeeensneessernnrerenenens cevcecteseesees .

(GELB Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Your assets
Value of what you own

$ 1,450,000.00
$ 190,800.00
$ __-1,640,800.00

Your liabilities :
Amount you owe

Your total liabilities ' $ 9,519,493.39°

$ 2,269,000.00
$ 1,113,340.00
$ «6 137,153.39.
$ 140,000.00
5 124,512.00

C1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

BM Yes
7. What kind of debt do you have?

O Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or

household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 US.C § 159.

wm Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to

the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

Software Copyrighl (c) 1996-2019 Best Case. LLC - www bestcase com

page 1 of 2

Best Case Bankruptcy
Debtor 1 Rick Alan Davidson Case number (if known)

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ _ _

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

“Totalclaim

 

From:Part-4 on Schedule E/F,’copy the following:

9a. Domestic support obligations (Copy line 6a.) $ ___ 698,340.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $s 415,000.00.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) S$ _ _ 0.00
9d. Student loans. (Copy line 6f.) $- 0.00
Qe. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) a 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ a 0.00
_ 5
9g. Total. Add lines 9a through 9f. $ ———_—1,113,340.00 |
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyrighl (c) 1996-2019 Besl Case, LLC - www besicase.com Besi Case Bankruptcy
Fill in this information to identify your case and this filing:

 

Debtor 1 Rick Alan Davidson / _ —

First Name Middle Name Last Name
Debtor 2 ee ee ee a —
(Spouse, if filing) First Name - Middle Name “Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK
Case number _ _ Ol Check if this is an
amended filing

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

fac8 Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.

HI Yes. Where is the property?

1.1 What is the property? Check all that apply

39 Tyndall Road ; Hl Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description the amount of any secured claims on Schedule D:

 

Duplex or multi-unit buildin
oO P 9 Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Sag Harbor NY 11963-0000 [1 Land entire property? portion you own?
City Stale ZIP Code (1 Investment property - $2,900,000.00 __$1,450,000.00
Timesh
O Ie Describe the nature of your ownership interest
C1 other ——— ‘ (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
C) Debtor 1 only Fee simple
Suffolk _ C1 Debtor 2 only
Counly Debtor 1 and Debtor 2 only = |
oO Check if this is community property
Ml Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for |
pages you have attached for Part 1. Write that number here..............seecseseeesssseesesessneceeanenneceneneaeeneeentreearans => 1

Ges Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you fease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

$1,450,000.00

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

B No
OO Yes

Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2019 Besi Case, LLC - www besicase.com Best Case Bankrupicy
Debtor 1 Rick Alan Davidson

Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories

Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

B No
OO Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number Nere...........sssesessesesernerererscscesestesseeeseeanenseasatassnanananys => $0.00 :

fue Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

1 No
Mi Yes. Describe.....

 

| Furniture, appliances, and household items

 

 

7. Electronics

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

_ $5,000.00,

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

O1No
Yes. Describe...

‘TVs, computer _

8. Collectibles of value

$500.00.

 

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles

DO No
lB Yes. Describe...

 

| Various art work

 

9. Equipment for sports and hobbies

$5,000.00

 

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musica! instruments

0 No
H Yes. Describe...

‘GolfClubs
Bicycle

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

B No
C1 Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LO No
ll Yes. Describe...

Official Form 106A/B Schedule A/B: Property

Software Copyright (c) 1996-2019 Besl Case, LLC - www_bestcase.com

$400.00

$100.00

page 2

Best Case Bankruptcy
Debtor 1 Rick Alan Davidson | ; a Case number (if known)

 

 

 

 

Clothes and shoes _ ; — $4,000.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
0 No
@ Yes. Describe...
Cartier watch _ = —_ = 7 - - - oo . - _ $8,000.00
13. Non-farm animals
Examples: Dogs, cats, birds, horses
BNo
QO] Yes. Describe...
14. Any other personal and household items you did not already list, including any health aids you did not fist
HNo
OO Yes. Give specific information.....
a |
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $23,000.00 |
=

for Part 3. Write that NUMBER NESE ...... cess cssesseneseessnesceenenenseneeeneseeneereane ee natenaneneeee

ars Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16, Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

TF No
Cash $9,000.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

Yes Institution name:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

OJ No

@ Ves Institution or issuer name:

Israeli Bonds _ — ____ $2,400.00

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

C1 No
Ml Yes. Give specific information about them......... cteeeeeees
Name of entity: % of ownership:
Warrants from investments at National
Securities _ _ 100 % _ Unknown
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c} 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruplcy
Debtor 1 Rick Alan Davidson _ : Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hi No

OO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

01 No

M@ Yes. List each account separately.

 

 

 

 

 

Type of account: Institution name:
SEP National Securities Corporation _ $30,000.00
IRA National Securities Corporation _ — $105,000.00
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with fandlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
LI No
BM eS cceceeee Institution name or individual:
Security deposit and last A.V. and V. Osetrova $16,000.00
month's rent under lease 50 South Pointe Drive 706
Miami Beach, FL 33139 _
Security deposit held by Continuum North Tower $5,000.00

condominium association 50 South Pointe Drive
Miami Beach, FL 33139 _ _

 

 

 

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
OO Yes... Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

BNo
DO Yes... Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
BNo

OO Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Hino
0 Yes. Give specific information about them..

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo
0 Yes. Give specific information about them...
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 4

Soltware Copyright (c) 1996-2019 Best Case, LLC - www besicase com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson ; - / Case number (if known) a

28. Tax refunds owed to you
No
O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Hino

C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
C1 Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

OO No

IB Yes. Name the insurance company of each policy and list its value.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company name: Beneficiary: Surrender or refund
value:
AARP Life Insurance Policy Nancy Stearns _ __ _ $0.00
NY Life _ Nancy Stearns _ _ _ __$0.00_
Lincoln Financial _ Nancy Stearns «$0.00
AARP ee Rick Davidson $0.00
Geico Car Insurance Nancy Stearns and
_ ee ee Rick Davidson | —__ $0.00
Geico Renters Insurance Nancy Stearns and
ee Rick Davidson _ _ ___ $0.00
North American Life Insurance Davidson children and
== a ee Donna Davidson _ _ ee
Chubb Homeowner's Insurance Nancy Stearns and
_ _ SS sRick Davidson ___ $0.00
Disability Insurance oe Rick Davidson _ $0.00
SEC Insurance Rick Davidson _ __$0.00
32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.
BH No
C1 Yes. Give specific information.
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case LLC - www bestcase com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson - Case number (if known)

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

C1 No

@ Yes. Describe each claim.........

Personal injury action against Jared Epstein. _ _ __Unknown
Claims against Jefferies & Co. for, inter alia, bonus due and»
conversion of accounts. ae | Unknown
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Bno
C1 Yes. Describe each claim.........
35. Any financial assets you did not already list
BNo
C] Yes. Give specific information.
— Ss
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Here...........ceeccecsesceesecsereccesenssenesenecesceeeessnsaesaancesonsnaaeeseesanenssagersnranaascaaceasseeeensnegs $167,400.00

| Part 5: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
(J No, Go to Part 6.

A Yes. Go to line 38.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

38. Accounts receivable or commissions you already earned
HiNo
0 Yes. Describe...

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

TNo
Hl Yes. Describe...

 

Computers and Printer ee ; ___ $400.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

HM No

1 Yes. Describe...
41. Inventory

No

C1 Yes. Describe....
42. Interests in partnerships or joint ventures

0 No

BE Yes. Give specific information about them..............+.

Name of entity: % of ownership:

Official Form 106A/B Schedule A/B: Property page 6

Software Copyrighl (c) 1996-2019 Bes! Case. LLC - www besicase com Best Case Bankruptcy
Debtor1 Rick Alan Davidson

100 ci

Bellatour, LLC

43. Customer lists, mailing lists, or other compilations

a No.

0 Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

No
OO Yes. Describe.....

44. Any business-related property you did not already list
HNo

0 Yes. Give specific information.........
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that NUMber Nee... ee eeeeceeeeeseceecenseesneeessneenseesnaaeetsencaeeceaaseeesensenaedaeeeiaeencantcgusnserssees nesses

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmiand, list it in Part 1

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Il No. Go to Part 7.
0 Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already fist?
Examples: Season tickets, country club membership

O1No

Hl Yes. Give specific information.........

| Gardiner's Bay Country Club membership _

54, Add the dollar value of all of your entries from Part 7. Write that number here

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2

 

56. Part 2: Total vehicles, line 5 $0.00
57. Part 3: Total personal and household items, line 15 $23,000.00
58. Part 4: Total financial assets, line 36 $167,400.00
59. Part 5: Total business-related property, line 45 _ $400.00
60. Part 6: Total farm- and fishing-related property, line 52 - $0.00
61. Part 7: Total other property not listed, line 54 + - $0.00
62. Total personal property. Add lines 56 through 61. ____ $190,800.00 Copy personal property total

63. Total of all property on Schedule A/B. Add line 55 + line 62

Official Form 106A/B

Software Copyright (c) 1996-2019 Best Case, LLC - www besicase com

Schedule A/B: Property

Case number (if known)

Unknown

$400.00

 

$1,450,000.00

___ $190,800.00

$1,640,800.00

page 7

Best Case Bankruptcy
 

Fillin this information to identify your case:

Debtor 1 Rick Alan Davidson :

FirstName  Mitidle Name a “LastName —_
Debtor 2 _ — a —
(Spouse if, filing) First Name Middle Name : Last Name

United States Bankruptcy Court for the SOUTHERN DISTRICT OF NEW YORK

Case number
(if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt

( Check if this is an
amended filing

4/19

Be as complete and accurate as possible. If wo married people are filing tagether, both are equally responsible for supplying correct information. Using

the property you listed on Schedule A/B: Property (Official

Form 106A/B8) as your source, list the property that you claim as exempt. If more space is

needed, fill out and attach to this page as many.copies of Part 2. Additional Page as necessary. On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim.

One way of doing so is to state a

specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of

any applicable statutory limit. Some exemptions—such as those for health aids,

rights to receive certain benefits, and tax-exempt retirement

funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.

[GEana Identify the Property You Claim as Exempt

 

1, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C1 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

IB You are claiming federal exemptions, 11 U.S.C. § 522(b)(2)

For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on Amount of the exemption you claim

Schedule A/B that lists this property

Copy the value from Check only one box for each exemption.

 

Specific laws that allow exemption

 

 

 

 

 

 

 

Schedule A/B
Furniture, appliances, and household 11 U.S.C. § 522(d)(3)
it $5,000.00 B $5,000.00
items SS —— - —<——
Line from Schedule A/B: 6.1 O 400% of fair market value, up to
any applicable statutory limit
TVs, computer $500.00 i $500.00 11 U.S.C. § 522(d)(3)
Line from Schedule A/B: 7.1 = Ss —— - —__——
1 100% of fair market value, up to
any applicable statutory limit
Various art work $5,000.00 fl $5,000.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 8.1 —— — —— — —-
[1 100% of fair market value, up to
any applicable statutory limit
Golf Clubs $400.00 r $400.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 9.1 a= <== = ———«—
[1 100% of fair market value, up to
any applicable statutory limit
Bicycle $100.00 B $100.00 41 U.S.C. § 522(d)(5)
Line from Schedule A/B: 9.2 - — -—- re
{1 100% of fair market value, up to

any applicable statutory limit

Official Form 106C
Software Copyright (c) 1996-2019 Besl Case. LLC - www.bestcase com

Schedule C: The Property You Claim as Exempt

page 1 of 2

Besl Case Bankruplcy
Debtor1 Rick Alan Davidson

Brief description of the property and line on
Schedule A/B that lists this property

Current value of the
portion you own

Copy the value from

 

 

 

Schedule A/B

Clothes and shoes $4,000.00
Line from Schedule A/B: 11.1 ————"
Cartier watch $8,000.00
Line from Schedule A/B: 12.1 OO -
Cash $9,000.00
Line from Schedule A/B: 16.1 ~~
SEP: National Securities Corporation $30,000.00
Line from Schedule A/B: 21.1 +
IRA: National Securities Corporation $105,000.00
Line from Schedule A/B: 21.2 —__— ——
Personal injury action against Jared Unknown

Epstein.
Line from Schedule A/B: 33.1

Case number (if known)

Amount of the exemption you claim Specific laws that allow exemption

Check only one box for each exemplion.

r $375.00 11 U.S.C. § 522(d)(3)
C1 100% of fair market value, up to

any applicable statutory limit
Oo 41 U.S.C. § 522(d)(5)

M 100% of fair market value, up to
any applicable statutory limit

"1 U.S.C. § 522(d)(5) -

 

 

 

 

O = i ——————————
Hi 100% of fair market value, up to

any applicable statutory limit’
Ba $30,000.00 11 U.S.C. § 522(d)(12)
C1 100% of fair market value, up to

any applicable statutory limit
o $111,000.00 11 U.S.C. § 522(d)(12)
[ 100% of fair market value, up to

any applicable statutory limit
o ; 11 U.S.C. § 522(d)(11)(D)
Hi 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

HB No

O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Ol Yes

Official Form 106C
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase com

Schedule C: The Property You Claim as Exempt

Best Case Bankruplicy

page 2 of 2
Fill in this information to identify your case:

 

Debtor 1 Rick Alan Davidson — — —_
FirstName — “Middle Name ~ Last Name

Debtor 2 ee a ee a ee

(Spouse if, filing) First Name ‘Middle Name Last Name

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

Case number
(if known)

_ ere - | Check if this is an
amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if Known).
1. Do any creditors have claims secured by your property?
~_| No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

“fl Yes. Fill in all of the information below.

 

 

 

 

 

 

[2ReHMI ListANSecuredClaims ee —
i Ci B Col
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column all olumn ©
for each claim If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
_ value of collateral claim If any
[2.1 | People's United Bank Describe the property that secures the claim: $1,989,000.00 $1,450,000.00 $539,000.00
po = = == - $$ = . bi sadad Ao Vee Ss ey lS
Gredilor's Name Single family house located at39
| Tyndall Road Sag Harbor, NY 11963 |
PO Box 820 a St
Burlington, VT eal the date you file, the claim is: Check all that
05402-0820 _ = ; Cy Contingent
Number, Street, City, State & Zip Cade | Unliquidated
ry] Disputed
Who owes the debt? Check one Nature of lien. Check all that apply,
| Debtor 1 only iv An agreement you made (such as mortgage or secured
\_| Debtor 2 only car loan)
(| Debtor 1 and Debtor 2 only | Statutory lien (such as tax lien, mechanic's lien)
\W| At least one of the debtors and another | Judgment lien from a lawsuit
| Check if this claim relates to a | Other (including a right to offset) _ __
community debt
Date debt was incurred March 2018 Last 4 digits of account number
22 5 Suffolk Federal Credit
‘“* Union Describe the property that secures the claim: $280,000.00 $1 ,450,000.00 $280,000.00
Creditor's Name Single family home located at 39 |

: Tyndall Road Sag Harbor, NY 11963

3681 Horse Block Road As of the date you file, the claim is: Check all thal

 

 

apply
Medford, NY 11763 —____ LJ Contingent
Number, ber, Street, City, State & Zip Code _ | Unliquidated
J Disputed
Who owes the debt? Check one Nature of lien. Check all that apply
i] Debtor 1 only | An agreement you made (such as mortgage or secured
_ Debtor 2 only ee loan)
_| Debtor 1 and Debtor 2 only ZH Statutory lien (such as tax lien, mechanic's lien)
od At least one of the debtors and another | Judgment lien from a lawsuit
i Check if this claim relates to a _ | Other (including a right to offset) 7 . _
community debt
Nov. 1,
Date debt was incurred 2018 Last 4 digits of account number 1660
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case number (if known)

Debtor1 Rick Alan Davidson

‘First Name ~

Middle Name LastName _

 

Add the dollar value of your entries in Column A on this page. Write that number here: ~ $2,269,000.00
If this is the last page of your form, add the dollar value totals from all pages. ! or sn
Write that number here: = $2,269,000.00 ;

[G2ne2i) List Others to Be Notified for a Debt That You Already Listed oe a
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more

trying to collect from you for a debt you owe to someone else,
than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2
Best Case Bankruptcy

Software Copyrighl (c) 1996-2019 Best Case, LLC - www. besicase.com
 

Fill in this information to identify your case:

Debtor 1 Rick Alan Davidson | —
FirstName Middle Name. Last Name

Debtor 2 a ee ee

(Spouse if, filing) First Name Middle Name 7 Last Name

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK

Case number
(if known)

_| Check if this is an
amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

Gece List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

| No. Go to Part 2.

¥| Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor halds a particular claim, list the other creditors in Part 3.

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

Total claim Priority Nonpriority
= amount amount
2.1 Donna Davidson Last 4 digits of account number _ $698,340.00 $698,340.00 $0.00
Priority Creditor's Name /
227 Cedar Ave. When was the debt incurred?
Allenhurst, NJ 07711
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. fA Contingent
(¥] Debtor 1 only |] unliquidated
_] Debtor 2 only f¥| Disputed
L | Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
| At least one of the debtors and another ly] Domestic support obligations
| Check if this claim is fora community [| Taxes and certain other debts you owe the government
debt | Claims for death or personal injury while you were intoxicated
. . my
Is the claim subject to offset? CI Other. Specify __ ee _
¥] No
_ | Yes
22 Internal Revenue Service Last 4 digits of account number $320,000.00 $320,000.00 $0.00
Priority Creditor's Name
PO Box 7346 When was the debt incurred? 2018
Philadelphia, PA 19101-7346
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one ] Contingent
¥j Debtor 1 only ‘¥] Unliquidated
__| Debtor 2 only i] Disputed
| Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
| At least one of the debtors and another | Domestic support obligations
| Check if this claim is fora community | Taxes and certain other debts you owe the government
debt | Claims for death or personal injury while you were intoxicated
i j 2
's the claim subject to offset? FJ Other Specify - oe -
“f) No =
__| Yes
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com

25102

Best Case Bankruptcy
Debtor 1 Rick Alan Davidson | Case number (it known)

23 NY City Taxation _ Last 4 digits of accountnumber $15,000.00 $15,000.00 a $0.00
Priority Creditor's Name
NY State Dept of Taxation When was the debt incurred? 2018 |
& Finance

Albany, NY 12205-0300

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

 

 

Who incurred the debt? Check one. | Contingent
'¥] Debtor 1 only iv] Unliquidated
| Debtor 2 only | Disputed
_ | Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
| At least one of the debtors and another _ | Domestic support obligations
| Check if this claim is fora community lv] Taxes and certain other debts you owe the government
debt i_| Claims for death or personal injury while you were intoxicated
i j ?
WIN claim subject to offset? Cc Other. Specify ee
WJ No Taxes
_| Yes
12.4 NYS Dept of Taxation & Finance _—_Last 4 digits of account number 7 $80,000.00 $80,000.00. $0.00
Priority Creditor's Name
Bankruptcy Section When was the debt incurred? 2018
PO Box 5300
Albany, NY 12205-0300
Number Street City State Zip Gade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one LE] Contingent
[¥] Debtor 1 only [VJ Untiquidateu
‘_] Debtor 2 only [_] Disputed
| Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
C | At least one of the debtors and another | Domestic support obligations
Cr] Check if this claim is fora community iV] Taxes and certain other debts you owe the government
debt | Claims for death or personal injury while you were intoxicated
i j 2
wn claim subject to offset? ry Other. Specify
i} No Taxes

ry Yes
[zt all List All of Your NONPRIORITY Unsecured Claims - _

3. Do any creditors have nonpriority unsecured claims against you?

C | No. You have nothing to report in this pan. Submit this form to the court with your other schedules.

vl Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

Part 2.
Total claim
41 American Express __ Last 4digits ofaccountnumber 2001) —___ $51,205.00
Nonpriority Creditor's Name
PO Box 981537 When was the debt incurred? 2018
EI Paso, TX79998 —_
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
‘| Debtor 1 only _J Contingent
“| Debtor 2 only _] Unliquidated
‘| Debtor 1 and Debtor 2 only _} Disputed
_] At least one of the debtors and another Dy PecuneNiRIO Rip tseetieg- iim
| Check if this claim is fora community = etigent Idams
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
¥| No (J Debts to pension or profit-sharing plans, and other similar debts
_] Yes ‘¥] Other. Specify Credit Card -
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 6

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Bes| Case Bankruplcy
 

 

 

 

 

 

 

Debtor1 Rick Alan Davidson Case number (if known) _
4.2 Bank of America Last 4 digits of account number $20,359.00
~ Nonpriority Creditors Name”
PO Box 15019 When was the debt incurred?
Wilmington, DE 19850-5019
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
‘¥] Debtor 1 only oi Contingent
{] Debtor 2 only “J Unliquidated
‘| Debtor 1 and Debtor 2 only |_| Disputed
u | At least one of the debtors and another 7 ofNONERIORIY Unsecunediclain:
| Check if this claim is for a community = SIDE
debt i] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
vl No | Debts to pension or profit-sharing plans, and other similar debts
_] Yes [¥] Other. Specify Credit card —_ — _
— - —_— —_ So == ————— Ses ee =
43; Chase Card Last 4 digits of account number ‘$1 5,722.00
Nonpriority Creditor's Name — _
PO Box 15369 When was the debt incurred? 2018
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
'¥] Debtor 1 only LJ Contingent
{_| Debtor 2 only LJ unliquidated
[| Debtor 1 and Debtor 2 only (_] Disputed
C | At Jeast one of the debtors and another Type of NONPRIORITY unsecured claim:
| Check if this claim is for a community i) eed
debt LI Obligations arising out of a separation agreement or divorce that you did not
1s the claim subject to offset? report as priority claims
iv No C4 Debts to pension or profit-sharing plans, and other similar debts
1 Yes [¥] Other. Specify Credit Card ae —
44 | Citibank Last 4 digits of accountnumber 8673 $22,208.39
Nonpriority Creditors Name a
PO Box 9001037 When was the debt incurred? 2018
Louisville, KY 40290-1037
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
iy] Debtor 1 only {_] Contingent
[] Debtor 2 only LJ Unliquidated
] Debtor 1 and Debtor 2 only (_] Disputed ;
i_| At least one of the debtors and another aut oer oe elie unsecunedkataim
| Check if this claim is for a community _J p denyeatie
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Vi No | Debts to pension or profit-sharing plans, and other similar debts
_| Yes ‘| Other. Specify Credit card — ee
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Software Copyright (c) 1996-2019 Best Case,

LLC - www bestcase.com

Best Case Bankruptcy
Debtor 1

45

Rick Alan Davidson

Jefferies Group LLC
Nonpriority Creditors Name

520 Madison Avenue

New York,NY 10022
Number Street City State Zip Code

Who incurred the debt? Check one.

¥l Debtor 1 only

| Debtor 2 only

| Debior 1 and Debtor 2 only

_] At least one of the debtors and another

"| Check if this claim is fora community
debt

Is the claim subject to offset?
| No
L] Yes

 

Case number (if known)

Last 4 digits of account number

__Unknown

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

mi Contingent

| Unliquidated

| Disputed

Type of NONPRIORITY unsecured claim:

| Student loans

| Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

L_] Debts to pension or profit-sharing plans, and other similar debts

(| Other. Specify Disputed defamation claim

 

 

 

4.6 Jefferies LLC Last 4 digits of account number $5,900,000.00
“Nonpriority Creditors Name :
520 Madison Avenue When was the debt incurred? 2017
New York, NY 10022.
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
P| Debtor 1 only | Contingent
[| Debtor 2 only LJ unliquidated
(| Debtor 1 and Debtor 2 only [¥] Disputed
t | At least one of the debtors and another Type of NONPRIORITY unsecured claim:
L] Check if this claim is fora community Cl eiicenyleans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
iv] No C] Debts to pension or profit-sharing plans, and other similar debts
L] Yes GF] Other! Specify Note liability _
|4.7 Nagel Rice LLP Last 4 digits of account number $59,906.00
Nonpriority Creditor's Name —
103 Eisenhower Pkwy. When was the debt incurred? 2017-2018 |
Roseland, NJ 07068 — - _
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
\¥] Debtor 1 only [_] Contingent
CJ Debtor 2 only (_] unliquidated
[_] Debtor 1 and Debtor 2 only L ] Disputed
| At least one of the debtors and another Type of NONPRIORITY unsecured claim:
L] Check if this claim is fora community = sivaenE oars
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
i] No > | Debts to pension or profit-sharing plans, and other similar debts
*_| Yes '¥] Other. Specity Legalfees - -
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 6

Software Copyright (c) 1996-2019 Best Case, LLC

- www besicase com

Best Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known)

48 PNC Last 4 digits of account number $17,753.00
~_ Nonpriority Creditor's Name 7 7
PO Box 3180 When was the debt incurred?
Pittsburgh, PA 15230
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one
‘| Debtor 1 only __] Contingent
“7 Debtor 2 only __] Untiquidated
~_] Debtor 1 and Debtor 2 only :_] Disputed

Type of NONPRIORITY unsecured claim:

_| Atleast one of the debtors and another a
*_| Student loans

_| Check if this claim is fora community

debt J Obligations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims

‘¥] No C] Debts to pension or profit-sharing plans, and other similar debts

_] Yes iV] Other. Specify Line of Credit _ - =
49 > Robert Kraus Last 4 digits of account number $50,000.00
: Nonpriority Creditor’s Name OO - a :

60 East 42nd St. When was the debt incurred? 2018-2019

New York, NY 10165

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one

1¥] Debtor 4 only [_] Contingent

i} Debtor 2 only L_] unliquidated

|_| Debtor 1 and Debtor 2 only (¥] Disputed

Type of NONPRIORITY unsecured claim:

| At least one of the debtors and another —_
L] Student loans

7] Check if this claim is for a community

debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims

i] No LC] Debts to pension or profit-sharing plans, and other similar debts

(] Yes [¥] Other. Specify Legal fees _ _

(GEE List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

[GEER Add the Amounts for Each Type of Unsecured Claim _

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

Total Claim
6a. Domestic support obligations 6a $ 698,340.00
Total -
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b $ 415,000.00
6c. Claims for death or personal injury while you were intoxicated 6c $ — 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d Se $ 1,113,340.00
Total Claim
6f Student loans 6f. $ 0.00
Toth 7
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 8g o pe :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h $ 0.00
6i — Add all other nonpriority unsecured claims, Write that amount 6i a 6,137,1 53.39
6). Total Nonpriority. Add lines 6f through 6i 6} $ 6,137,153.39
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 6

Software Copyright (c) 1996-2019 Best Case LLC - www bestcase com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson Case number (if known)

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 6

Software Copyrighl (c) 1996-2019 Best Case, LLC - wow. besicase com Best Case Bankruplcy
Fill in this information to identify your case:

 

Debtor 1 Rick Alan Davidson .
Firs(Name ~ "~~ “Middle Name LastName _
: Debtor 2 os ai — =
‘ (Spouse if, filing) ‘First Name - Middle Name — Last Name

‘United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF NEW YORK
Case number

(if known) / 7 ( Check if this is an
amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
C1 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.

lH Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form jn the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1 A.V. and V. Osetrova Apartment lease
50 South Pointe Drive, 706
Miami Beach, FL 33139

2.2 Landrover Financial Group Lease of 2016 Landrover Evoque
clo Chase

PO Box 78074

Phoenix, AZ 85062-8074

 

2.3. National Securities Corp. Registered Representative Independent Contractor
200 Vesey St. Agreement
25th Floor

New York, NY 10281

 

2.4 Verizon Wireless Lease of cellphone
PO Box 660108
Dallas, TX 75266-0108

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1.

Software Copyright (c) 1996-2019 Best Case, LLC - www. besicase com Best Case Bankruplcy
 

Fill in this information to identify your case:

Debtor 1 Rick Alan Davidson . —
Firs\Name Middle Name — Last Name

Debtor 2 ee . _ _

(Spouse if, filing) “First Name _ Middie Name Last Name 7

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

Case number — -
(if known) O Check if this is an

amended filing

Official Form 106H
Schedule H: Your Codebtors 42/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

OO No
Bi Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Bi No. Go to line 3.
C1 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, Cily, State and ZIP Code Check all schedules that apply:
3.1. Nancy Stearns Hi Schedule D, line 2.2
Soa lerbersfine ies LO Schedule E/F, line
; OO Schedule G

 

Suffolk Federal Credit Union

Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyrighl (c) 1996-2019 Best Case, LLC - www.bestcase com Best Case Bankruptcy
 

Fill in this information to identi

Debtor 1 Rick Alan Davidson”

Debtor 2
(Spouse, if filing)

‘United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

, Case number _ Check if this is:
{If known) __| An amended filing

| A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106l MM/DD/YYYY
Schedule I: Your Income 12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

EEE Describe Employment a a a

1, Fillin your employment

 

information. Debtor 1 | Debtor 2 or non-filing spouse
if you have more than one job, Employment status [¥] Employed LJ Employed

attach a separate page with ] Not employed CI Not employed

information about additional

employers. Occupation ‘Financial Advisor —
Include part-time, seasonal, or National Securities

self-employed work. Employer's name Corporation

Occupation may include student Employer's address
or homemaker, if it applies. ployer's aderessS 200 Vesey Street, 25th Floor

New York, NY 10281

 

How long employed there? June, 2017 - Present

[EERIE ive Details About Monthly Income oo

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated

{f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form

For Debtor 1 For Debtor 2 or
hon-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ _ 140,000.00 $ — N/A
3, Estimate and list monthly overtime pay. 3. +5 si. SONIA
4. Calculate gross Income. Add line 2 + line 3 4. | $ 140,000.00 $ N/A

Official Form 1061 Schedule |: Your Income page 1
Debtor1 Rick Alan Davidson _ — - Case number (if known)

12.

13.

 

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse

Copy line 4 here 4.  $ 140,000.00 $ N/A
List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 0.00 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NIA
5c. Voluntary contributions for retirement plans 5c. $ 0.00 $ N/A.
5d. Required repayments of retirement fund loans 5d. $ (0.00 $ NIA
5e. Insurance Se. $- 0.00 $ N/A.
5f. Domestic support obligations Si  $ 0.00 «= § NIA
5g. Union dues 5g. $$. 0.00 $ NEN
5h. Other deductions. Specify: Shit $ 0.00 + $ NIA
Add the payroll deductions. Add lines 5at5b+5c+5d+5e+5f+5gtsh. 6. $ 0.00 68 N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 140,000.00 $ _NIAL
List all other income regularly received:
8a. Netincome from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. $ 0.00 $ N/A
8b. Interest and dividends 8. $ 0.00 $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent _ oO

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. § 0.00 $ N/A
8d. Unemployment compensation 8d. $ 000 $ NIA
8e. Social Security 8. $ 0.00 $s. NIA
8f. Other government assistance that you regularly receive 7 _ -

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: 8f. §$ 0.00 «6$ N/A
8g. Pensionorretirement income _ : 8g. § 0.00 3S NIA
8h. Other monthly income. Specify: Bh.t $ 0.00 + $ NIA
Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h, 9. |$ 0.00: $ N/A!

_ . So
Calculate monthly income. Add line 7 + line 9. 10.|$ 140,000.00. +1$ N/A |=|$ 140,000.00 ;

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. |.

State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and

other friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11. +$ 0.00

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Daia, if it
applies 12, $ 140,000.00
Combined
monthly income
Do you expect an increase or decrease within the year after you file this form?
= No.

4! Yes. Explain:

Official Form 1061 Schedule I: Your Income page 2
Fillin this information to identify your case:

Debtor 1 Rick Alan Davidson Check if this is:
, _ [] Anamended filing
Debtor 2 oe ee _ (C) Asupplement showing postpetition chapter
(Spouse, if filing) : 13 expenses as of the following date:
_United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEWYORK MM/DD/YYYY 7

Case number
: (If known}

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing to together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

(ERS Describe Your Household _ ee _ _ a —
1 Is this a joint case?

B No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

ONo
U1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2

2. Doyou have dependents? Ii No

Do not list Debtor 1 and C1 Yes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent............ Debtor 1 or Debtor 2 age live with you?
Sn ee ESS a |
Do not state the C1 No
dependents names. O yes
DONo
ee _ C1 Yes
OO No
_ 0 Yes
C1 No
_ _ 0 Yes
3. Do your expenses include OO No

expenses of people other than

yourself and your dependents? M Yes

Estimate your expenses as of your bankruptcy ‘filing date unless. you are using this form as a supplement i in a Chapter 13 case to report 7
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.) Your expenses

 

4, The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. 4$ 8,000.00

If not included in line 4:

4a. Real estate taxes 4a. 3 0.00

4b. Property, homeowner's, or renter's insurance 4b. $ oe 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ _ 0.00

4d. Homeowner's association or condominium dues 4d. 3 _ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Rick Alan Davidson_ Case number (if known)

13

14.
15.

16.

17.

18.

19.

20.

21.
22.

23.

24

 

 

 

 

 

 

 

Utilities:

6a. Electricity, heat, natural gas . 6a. $ 240.00
6b. Water, sewer, garbage collection 6b. $ 9.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 320.00
6d. Other. Specify: 6d. $ —— 0.00
Food and housekeeping supplies re 7 — 7. $ 2,150.00.
Childcare and children’s education costs 8. $ 7 - _0.00
Clothing, laundry, and dry cleaning 9. $ Oe 1,500.00
Personal care products and services 10. $ — 450.00
Medical and dental expenses WG 000 _ 2,450.00
Trans ion. Include gas, maintenance, bus or train fare.

Do aa rence car Saymicnis, 12. $ — 800.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ —___—_ 3,000.00
Charitable contributions and religious donations 14.6 _ 500.00
Insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a, $ 1,300.00
15b. Health insurance 15b. $ 4,958.00
15c. Vehicle insurance 15c. $ Oo 250.00
15d. Other insurance. Specify. SEC, Disability 15d. $ 513.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20 - 7 —
Specify: Income and other tax obligations 16. $ 60,000.00
Installment or lease payments: - OO
17a. Car payments for Vehicle 1 17a. $& 969.00
17b. Car payments for Vehicle 2 17b. S ~ 0.00
17c. Other. Specify: 17c. 3 0.00
17d. Other. Specify: ~~ 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as — _
deducted from your pay on line 5, Schedule J, Your Income (Official Form 106). 18. $ 17,000.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19. —_ -

Other real property expenses not included in lines 4 or 5 of this form or on Schedule /: Your Income.

20a. Mortgages on other property 20a. $ 13,825.00
20b. Real estate taxes 20b. $ — 1,375.00
20c. Property, homeowner's, or renter's insurance 20c. $ a 1,012.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 7 2,500.00
20e. Homeowner's association or condominium dues 20e.$ - 0.00
Other: Specify: _ Unmarried partner and children's expenses Fh _ 4,400.00
Calculate your monthly expenses

22a. Add lines 4 through 21. $ 124,512.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $ -

22c. Add line 22a and 22b. The result is your monthly expenses. $ | 124,512.00
Calculate your monthly net income. - OO
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 140,000.00
23b. Copy your monthly expenses from line 22c above. 23b. -$ - 4 24,512.00
23c. Subtract your monthly expenses from your monthly income. 230.1$ 45,488.00

The result is your monthly net income.

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because ofa
modification to the terms of your mortgage?

O No.
B yes. Explain here: Tax savings resulting from becoming Florida resident

Official Form 106J Schedule J: Your Expenses

 

page 2
 

Fill in this information to identify your case:

Debtor 1 Rick Alan Davidson _ —
First Name Middle Name Last Name

Debtor 2 a _ _ ; _

(Spouse if, filing) First Name SS Middle Name Last Name oO

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF NEW YORK

Case number
(if known) O Check if this is an

amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42115

 

\f two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

m No

(0 Yes. Name of person Attach Bankruptcy Petition Preparers Notice,
. : Declaration, and Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

X JsiRick Alan Davidson ee X es a
Rick Alan Davidson Signature of Debtor 2
Signature of Debtor 1
Date May 7, 2019 — Date ;
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyrighl (c) 1996-2019 Besl Case, LLC - www beslcase com Best Case Bankruptcy
 

Fill in this information to identify your case:

 

Debtor 1 Rick Alan Davidson ;

Firat Name Middle Name Last Name -
Debtor 2 ee — -
(Spouse if, filing) First Name — Middle Name — Last Name —

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

Case number _
(if known) -_| Check if this is an

amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

[GE:cHMI Give Details About Your Marital Status and Where You Lived Before

1... What is your current marital status?

i_] Married
4f/| Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

_ | No

i¥| Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

151 West 21st Street, Apt. 6e From-To: _] Same as Debtor 1 |_] Same as Debtor 1

New York, NY 10011 4-1-16 - 3-28-19 From-To:

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

¥| No

| Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ear Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

_| No

i Yes. Fill in the details.

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until ¥i Wages, commissions, $598,011.00 | Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips

-_| Operating a business

~_] Operating a business

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyrighl (c) 1996-2019 Besi Case, LLC - www, besicase.com Besl Case Bankruptcy
Debtor1 Rick Alan Davidson

For fast calendar year:
(January 1 to December 31, 2018 )

For the calendar year before that:
(January 1 to December 314, 2017 )

|_| Operating a business

Debtor 1

Sources of income
Check all that apply.

‘¥] Wages, commissions,
bonuses, tips

"| Operating a business

'f| Wages, commissions,
bonuses, tips

 

Case number (if known)

Debtor 2

Sources of income
Check all that apply

Gross income
(before deductions and
exclusions)

$2,200,000.00 . | Wages, commissions,

bonuses, tips

:_] Operating a business

$2,329,382.00 | | Wages, commissions,

bonuses, tips

‘| Operating a business

Did you receive any other income during this year or the two previous calendar years?

Gross income
(before deductions
and exclusions)

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends, money collected from lawsuits; royalties, and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

_| No

¥| Yes. Fill in the details.

For last calendar year:
(January 1 to December 31, 2018 )

For the calendar ycar before that:
(January 1 to December 31, 2017 )

(GEn=tm List Certain Payments You Made Before You Filed for Bankruptcy

Morgan Stanley

Debtor 1
Sources of income
Describe below.

Deferred
Compensation from
Morgan Stanley

Deferred
Compensation from

Debtor 2
Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

$110,000.00

$110,000.00

Gross income
(before deductions
and exclusions)

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

iv] No.

individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

“I No.
¥i Yes

Go to line 7.
List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

“| Yes

Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

_| No.
_j Yes

Go to line 7.
List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address

Official Form 107

Dates of payment

Total amount Amount you
paid still owe

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Soflware Copyright (c) 1996-2019 Bes Case, LLC - www bestcase.com

Was this payment for ...

page 2

Besi Case Bankrupicy
Debtor1 Rick Alan Davidson _ ; Case number (if known)

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe

American Express $20,000.00 $51,205.00 — | Mortgage

PO Box 981537 “| Car

El Paso, TX 79998 | Credit Card

_| Loan Repayment
__] Suppliers or vendors

“] Other__
John Hauer $25,500.00 $0.00 _ | Mortgage
151 West 21st Street, Apt. 6E “| Car
New York, NY 10011 "| Credit Card

__} Loan Repayment
_| Suppliers or vendors
sf] Other_Rent

New York State $25,000.00 $80,000.00 [| Mortgage
Bankruptcy Section ' t_| Car

PO Box 5300 [| Credit Card
Albany, NY 12205-0300 [| Loan Repayment

_] Suppliers or vendors
iv] Other_Taxes

 

Donna Davidson $204,000.00 $0.00 | | Mortgage
228 Cedar Avenue [| Car
Allenhurst, NJ 07711-1105 |_| Credit Card

|_| Loan Repayment
{_] Suppliers or vendors
[¥] Other_alimony =
disputed

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, such as child support and
alimony.

—| No

i¥! Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

Nancy Stearns Various $85,000.00 $0.00 rental payment

39 Tyndall Road reimbursement

Sag Harbor, NY 11963
Max Kahn Various $25,000.00 $0.00 Bonus to senior sales
c/o National Securities Corp. assistant

477 Madison Ave., Suite 230

New York, NY 10022

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider?
Include payments on debts guaranteed or cosigned by an insider.
vi] No
| Yes. List all payments to an insider
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www beslcase com Bes Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known)

ULM identify Legal Actions, Repossessions, and Foreclosures

9,

10.

14

[L2G List Certain Gifts and Contributions ;

13.

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes

“| No
yj Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case
Case number
Jefferies v. Davidson Various causes of FINRA Arbitration ‘¥] Pending
action New York, NY __| On appeal
i] Concluded
Davidson v. Davidson Matrimonial Morris County ‘¥] Pending
FM-14-781-10 Action Washington & Court Streets (| On appeal
Morristown, NJ 07960 (_| Concluded
Davidson v. Epstein Personal Injury Supreme Court of the State '¥] Pending
150240/2019 Action of New York |_| On appeal
I] Gonetuded

Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

i¥] No. Go to line 11.
{_] Yes. Fill in the information below,
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

'¥] No
[| Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?
lvl No

| Yes

Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
[J No
'¥| Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and

Address:

Nancy Stearns Bracelet and earrings 3/23/2019 $15,000.00
50 South Pointe Drive 706

Miami Beach, FL 33139

Person's relationship to you:

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case LLC - www besicase com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson __ _ Case number (if known)

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

—] No

‘vi Yes. Fill in the details for each gift or contribution.
Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity's Name

Address (Number, Street, City, State and ZIP Code)
Thoracic Cancer Society Cash July, 2017 and $1,500.00
5166 Commercial Drive July, 2018

Yorkville, NY 13495

Paul Robert Carey Foundation Cash June, 2018 $1,500.00
20 Corporate Woods Blvd.

Suite 600
Albany, NY 12211

Spaulding Institute Cash Various $2,000.00
300 1st Ave.
Charlestown, MA 02129

Robert Williamson Foundation Cash Various $1,500.00
300 Park Ave.
New York, NY 10022

 

 

NYC Star Fish Childrens Charity Cash Various $2,500.00
55 Exchange Place
New York, NY 10022

 

ln List Certain Losses _ _

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

 

l¥] No
[| Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost

Include the amount that insurance has paid. List pending
insurance claims on line 33 of Schedule A/B: Property.

[Getczalll List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

_]| No

¥] Yes. Fill in the details
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Norris McLaughlin, P.A. Legal fees and costs March 2019 $7,500.00

400 Crossing Boulevard, 8th Floor
Bridgewater, NJ 08807
www.norrismclaughlin.com

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case LLC - www bestcase.com Best Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known) a ee

17.

18.

19.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Norris McLaughlin, P.A. Legal fees and costs April 2019 *$50,000.00
400 Crossing Boulevard, 8th Floor *A portion
Bridgewater, NJ 08807 applied as a
www.norrismclaughlin.com retainer for
post-petition
services

Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

i¥] No

|_| Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not

include gifts and transfers that you have already listed on this statement.
[¥] No
LI Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange

Person's relationship to you

Within 10 years before you filed for bankruptcy, did you transfer any property toa self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

l¥| No

{| Yes. Fill in the details,

Name of trust Description and value of the property transferred Date Transfer was
made

[GER List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units - _ _

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage

houses, pension funds, cooperatives, associations, and other financial institutions.

L] No
l¥| Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Streel, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer
transferred
Bank of America XXXX-8474 | Checking April, 2019 $0.00
PO Box 5019 _| Savings
Wilmington, DE 19850-5019 __| Money Market
__| Brokerage
| Other__
Bank of America XXXX-0272 v| Checking April 1, 2019 $0.00
PO Box 15019 __| Savings
Wilmington, DE 19850-5019 _] Money Market
| Brokerage
| Other__
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Soflware Copyright (c) 1996-2019 Best Case, LLC - www besicase com

Bes( Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known)

Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

Jefferies LLC XXXX-1892 _ | Checking 2017 $0.00

520 Madison Ave. | Savings

New York, NY 10022 ~_| Money Market

_| Brokerage
3/| Other_Rollover

IRA
Jefferies LLC XXXX-8053 ‘| Checking 2017 $0.00
520 Madison Ave. ‘] Savings
New York, NY 10022 ‘| Money Market

_] Brokerage

Other Individual

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

iv] No
|_| Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still

Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?
State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

l¥j No

[| Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?

Address (Number, Street, City,
State and ZIP Code)

[EEE Identify Property You Hold or Control for Someone Else _ __

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

[¥| No

[_] Yes. Fill in the details,

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) ar Street, City, State and ZIP
ode

GENE Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

iJ] Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, tand, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

IZ] Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

7] Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase,.com Best Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known)

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

¥] No

_ | Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

v7] No

“| Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

i¥] No

L] Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the

Case Number Name case
Address (Number, Street, City,
State and ZIP Cade)

[GEnkEEM Give Details About Your Business or Connections to Any Business ;

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l¥] A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
[¥] A member of a limited liability company (LLC) or limited liability partnership (LLP)
[] A partner in a partnership
_] An officer, director, or managing executive of a corporation
i__] An owner of at least 5% of the voting or equity securities of a corporation

[| No. None of the above applies. Go to Part 12.

i¥| Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code} Name of accountant or bookkeeper
Dates business existed
Bellatour LLC EIN: XX-XXXXXXX
50 South Pointe Drive 706
Miami, FL 33129 Meisel Tuteur From-To 2017 - present

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

_| No

¥]| Yes. Fillin the details below.

Name Date Issued
Address

(Number, Street, City, State and ZIP Code)

Jefferies Group LLC 2018

520 Madison Avenue
New York, NY 10022

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2019 Besl Case, LLC - www bestcase com Bes| Case Bankruptcy
Debtor1 Rick Alan Davidson Case number (if known)

TGR Sign Below ae a oe

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

tsi Rick Alan Davidson _ ee
Rick Alan Davidson Signature of Debtor 2
Signature of Debtor 1

Date May 7, 2019 = Bate

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

‘¥f] No
_| Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

¥| No

| Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Software Copyright (c) 1996-2019 Best Case. LLC - www bestcase com Best Case Bankrupicy
 

Fill in this information to identify your case:

Debtor 1 Rick Alan Davidson

Debtor 2 a
(Spouse, if filing)

United States Bankruptcy Court for the: Southern District of New York

Case number — _ CO) Check if this is an amended filing
(ifknown) — =! sees

Official Form 122B

Chapter 11 Statement of Your Current Monthly Income 12/15

 

You must file this form if you are an individual and are filing for bankruptcy under Chapter 11. if more space is needed, attach a separate
sheet to this form. Include the line number to which the additional information applies. On top of any additional pages, write your name and
case number (if known).

free Calcutate Your Current Monthly Income

| 4. What is your marital and filing status? Check one only. |

 

B Not married. Fill out Column A, lines 2-11.

| 0) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11

0) Married and your spouse is NOT filing with you. Fill out Column A, lines 2-11.

|
| Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy |
| case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount |
of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any |
income amount more than once. For example, if both spouses own the same rental property, put the income from that property in one column only. If |
| you have nothing to report for any line, write $0 in the space.

Column A Column B -
Debtor 1 Debtor 2

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $_

4. Allamounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

$ 140,000.00 $

filled in. Do not include payments you listed on line 3. 0.00 S$
5. Net income from operating a

business, profession, or farm Debtor 1 Debtor 2

Gross receipts (before all deductions) $ ___ 9.00

Ordinary and necessary operating expenses $0.00

Net monthly income from a business, profession, orfarm$ 9.00 Copy here -> $ 0.00 $
6. Net income from rental and

other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ 0.00

Ordinary and necessary operating expenses -$ 0.00

Net monthly income from rental or other real property — $ 0.00 Copyhere->$ 0.00 § -

Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 1

Soflware Copyright (c) 1996-2019 Best Case, LLC - www, besicase.com Besl Case Bankruplcy
Debtor 1 Rick Alan Davidson _ Case number (if known)

Column A Column B
Debtor 1 Debtor 2
7. Interest, dividends, and royalties S$ 0.00 § -
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

For you $ / 0.00

For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism. |

|

0.00 $

If necessary, list other sources on a separate page and put the total below.

 

Total amounts from separate pages, if any. + §$ 0. $

 

 

11. Calculate your lotal current monthly income.
Add lines 2 through 10 for each column. { |
Then add the total for Column A to the total for Column B.

 

 

Official Form 122B Chapter 11 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www besticase.com Best Case Bankruptcy
Debtor 1 Rick Alan Davidson a a Case number (if known)

ao Sign Below

By signing here, under penalty of perjury | declare that the information on this statement and in any attachments is true and correct. |

X fs! Rick Alan Davidson

Rick Alan Davidson
Signature of Debtor 1

 

Date May 7, 2019
MM/DD /YYYY

 

Official Form 122B Chapter 11 Statement of Your Current Monthly Income
Software Copyright (c) 1996-2019 Besl Case, LLC - www besicase com

page 3
Best Case Bankruptcy
B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Southern District of New York

In re Rick Alan Davidson ; Case No.

 

Debtor(s) Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

*

For legal services, I have agreed to accept

 

Prior to the filing of this statement I have received . $ 28,236.50

 

 

Balance Duc ec cececeeeevntnanee $ 8.00
2. $1,716.00 _ of the filing fee has been paid. *See Application for Retention of Norris McLaughlin, P.A.

3. The source of the compensation paid to me was:
[¥} Debtor [-] Other (specify):
4. The source of compensation to be paid to me is:

l¥] Debtor [] Other (specify):

5.  [¥J] Ihave not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[1 Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof,
Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

[Other provisions as needed]

eaogp

7, By agreement with the debtor(s), the above-disclosed fee does not include the following service:
N/A

 

CERTIFICATION

| certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

May 7, 2019 !s/ Catherine L. Corey, Esq.

Date Catherine L. Corey, Esq. 4945101
Signature of Attorney
Norris McLaughlin, P.A.
875 Third Avenue
8th Floor
New York, NY 10022
212-808-0700 Fax: 212-808-0844
clcorey@norris-law.com
Name of law firm

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre Rick Alan Davidson - ; __ ; Case No. - _ _
Debtor(s) Chapter 11 ; —

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: May 7,2019 isi Rick Alan Davidson _ _ — _
Rick Alan Davidson
Signature of Debtor

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase com Best Case Bankruptcy
A.V. AND V. OSETROVA
50 SOUTH POINTE DRIVE, 706
MIAMI BEACH, FL 33139

AMERICAN BXPRESS
PO BOX 981537
EL PASO, TX 79998

BANK OF AMERICA
PO BOX 15019
WILMINGTON, DE 19850-5019

CHASE CARD
PO BOX 15369
WILMINGTON, DE 19850

CITIBANK
PO BOX 9001037
LOUISVILLE, KY 40290-1037

DONNA DAVIDSON
227 CEDAR AVE.
ALLENHURST, NJ 07711

INTERNAL REVENUE SERVICE
PO BOX 7346
PHILADELPHIA, PA 19101-7346

JEFFERIES GROUP LLC
520 MADISON AVENUE
NEW YORK, NY 10022

JEFFERIES LLC
520 MADISON AVENUE
NEW YORK, NY 10022

LANDROVER FINANCIAL GROUP
C/O CHASE

PO BOX 78074

PHOENIX, AZ 85062-8074

NAGEL RICE LLP
103 EISENHOWER PKWY.
ROSELAND, NJ 07068

NANCY STEARNS
39 TYNDALL ROAD
SAG HARBOR, NY 11963

NATIONAL SECURITIES CORP.
200 VESEY ST.

29TH FLOOR

NEW YORK, NY 10281

NY CITY TAXATION

NY STATE DEPT OF TAXATION
& FINANCE

ALBANY, NY 12205-0300

NYS DEPT OF TAXATION & FINANCE
BANKRUPTCY SECTION

PO BOX 5300

ALBANY, NY 12205-0300

PEOPLE'S UNITED BANK
PO BOX 820
BURT.TNGTON, VT 05402-0820

PNC
PO BOX 3180
PITTSBURGH, PA 15230

ROBERT KRAUS
60 EAST 42ND ST.
NEW YORK, NY 10165

SUFFOLK FEDERAL CREDIT UNION
3681 HORSE BLOCK ROAD
MEDFORD, NY 11763

VERIZON WIRELESS
PO BOX 660108
DALLAS, TX 75266-0108
